DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The examiner notes that Applicant has neither challenged nor mentioned the subject matter of the OFFICIAL NOTICE in Claims 13 and 19. Due to the applicants’ inadequate traversal of the examiner OFFICIAL NOTICE, the subject matter of the OFFICIAL NOTICE is taken to be applicants admitted prior art. See MPEP 2144.03(C) which recites “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the 
The rejections for Claims 13 and 19 will be updated to reflect applicants admitted prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-18, 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2017/221221) in view of Xiong et al. (“Myocardial Perfusion Analysis in Cardiac Computed Tomography Angiographic Images at Rest”) and Lavi et al. (US2015/0335304).
To claim 1, Gupta teach a method for non-invasively assessing presence or non-presence of significant coronary artery disease, the method comprising: 

generating, by the one or more processors, a set of tomographic images derived from a phase space model generated based on the acquired data (paragraphs 0059-0060, 0063, 0069, 0076), including a first and a second tomographic image (paragraph 0005), wherein the plurality of vertices are defined, in part, by a residual analysis of low-energy subspace parameters generated from the acquired data (paragraphs 0072, 0105-0106, 0113); 
wherein the set of tomographic images are used for an assessment of presence and/or non-presence of a disease (120 of Fig. 1, paragraphs 0062-0063, 0101, 0106, 0116, output of the phase space analysis is then evaluated using machine learning analysis to assess parameters associated with a presence of a disease or physiological characteristic such as regional arterial flow characteristics).
But, Gupta do not expressly disclose wherein at least one of the phase space model comprises a plurality of faces and a plurality of vertices; wherein each of the first tomographic image and the second tomographic image is generated as a grayscale tomographic image, wherein pixels of the grayscale tomographic images are mapped to a binarized prediction of the presence or non-presence of significant coronary artery disease, wherein the first tomographic image is generated from a projection of the phase space model in a first orientation, wherein the second tomographic image is generated from a projection of the phase space model in a second orientation that is different from the first orientation.
However, Gupta teach three-dimensional phase space dataset with a plurality of segments (paragraphs 0010, 0060, 0111-0113), which means plurality of faces and plurality of vertices would have been obvious.
	In further said obviousness, Xiong teach a method for non-invasively assessing presence or non-presence of significant coronary artery disease (abstract and section 1 on pages 1-5), wherein a set of tomographic images derived from a phase space model comprising a plurality of faces and a plurality of vertices generated based on acquired data (figures on pages 22-23 and related disclosure), and perfusion network in said display different patterns in the normal and disease groups, as divided by whether significant coronary stenosis is present in quantitative coronary angiography (pages 21), and wherein the set of tomographic images are presented for an assessment of presence and/or non-presence of a disease (Fig. 12 on page 32, sections 4.2-4.3 on pages 14-15).
	Lavi further teach a method for real-time vascular modeling and assessment (abstract, paragraphs 0057-0255), wherein each of the first tomographic image and the second tomographic image is generated as a grayscale tomographic image (paragraphs 0082, 0315-0321, 0374, 0449-0452, 0466), wherein pixels of the grayscale tomographic images are mapped to a binarized prediction of the presence or non-presence of significant coronary artery disease (paragraphs 0323-0324, 0390-0391, 0496, 0654, 0669, 0674), wherein the first tomographic image is generated from a projection of the phase space model in a first orientation, wherein the second tomographic image is generated from a projection of the phase space model in a second orientation that is different from the first orientation (Figs. 8-21, paragraphs 0170, 0197, 0207, 0352, 0312, 0373-0374, 0403-0404, 0408-0409, 0423, 0440, 0446, 0449, 0452-0453).


To claim 25, Gupta, Xiong and Lavi teach a system (as explained in response to claim 1 above), wherein a processor and a memory are inherent to a computer.

To claim 26, Gupta, Xiong and Lavi teach a non-transitory computer readable medium having instructions stored thereon, wherein execution of the instructions (as explained in response to claim 1 above).




To claim 2, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach comprising: determining, by the one or more processors, a machine-trained assessment of presence and/or non-presence of significant coronary artery disease using a trained neural network-based nonlinear classifier (paragraph 0119 of Gupta; abstract and section 3.3 of Xiong).

To claim 3, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach generating a contour data set for each tomographic image of the set of tomographic images, wherein the contour data are presented for the assessment of presence 

To claim 5, Gupta, Xiong, Lavi and Barnhill teach claim 4.
Gupta, Xiong, Lavi and Barnhill teach comprising: presenting, via the display of the remote computing system, the generated contour data set and a corresponding tomographic image used to generate the contour data set (122 of Fig. 1, paragraph 0063 of Gupta), wherein the generated contour data set is rendered as an overlay over the corresponding tomographic image (Figs. 18A-C, paragraphs 0090, 0178, 0258, 0663 of Lavi).

To claim 6, Gupta, Xiong, Lavi and Barnhill teach claim 4.
Gupta, Xiong, Lavi and Barnhill teach wherein the generated contour data set comprises color map data (122 of Fig. 1, paragraph 0063 of Gupta; Fig. 10 of Xiong), the method further includes the step of presenting, via a display of the remote computing system, the set of tomographic images in conjunction with the generated contour data set (Figs. 18A-C, paragraphs 0090, 0178, 0258, 0663 of Lavi).

To claim 7, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach wherein vertices and faces of the generated phase space model comprises color data, and wherein the step of generating the tomographic images comprising converting the generated phase space model to greyscale (Figs. 16-19, paragraphs 0100-0101, 0105-0106 of Gupta).


Gupta, Xiong and Lavi teach comprising: determining, by the one or more processors, one or more coronary physiological parameters of the subject selected from the group consisting of a fractional flow reserve estimation, a stenosis value, and a myocardial ischemia estimation, based on the generated phase space model (e.g., and causing, by the one or more processors, output of the one or more coronary physiological parameters (e.g., in a report, a display, instrumentation output, etc.))(paragraphs 0006, 0032, 0035, 0063 of Gupta).

To claim 10, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach wherein parameters associated with generated phase space model are used in subsequent machine learning operations to determine the one or more coronary physiological parameters (paragraph 0063 of Gupta).

To claim 11, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach wherein the generated phase space model comprises a three-dimensional object defined by the plurality of faces and a plurality of vertices (pages22-23 of Xiong).

To claim 12, Gupta, Xiong and Lavi teach claim 11.
Gupta, Xiong and Lavi teach wherein the plurality of vertices are generated as a point cloud in 3D space, wherein each point in the point cloud has a value associated with a fractional order of a fractional subspace derivative operation of the low-energy subspace parameters (122 of Fig. 7, paragraph 0074 of Gupta).

To claim 13, Gupta, Xiong and Lavi teach claim 12.
Despite of lack of disclosure in Gupta, Xiong and Lavi, each fractional order of the fractional subspace derivative operation is predetermined is well-known in the art (e.g., ECG signal pre-processing), which would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate by design preference, as applicant admitted prior art.

To claim 14, Gupta, Xiong and Lavi teach claim 13.
Gupta, Xiong and Lavi teach wherein each of the plurality of vertices or each of the plurality of faces comprises one or more attribute parameters (paragraphs 0100-0101, 0105-0106 of Gupta).

To claim 15, Gupta, Xiong and Lavi teach claim 14.
Gupta, Xiong and Lavi teach where the each of the plurality of vertices or each of the plurality of faces comprises one or more color attribute parameters (paragraphs 0100-0101, 0105-0106 of Gupta), where at least one of the one or more color attribute parameters is associated with a variance of a modeled channel signal generated from a model-derived construction of the acquired data subtracted from a baseline-removed raw channel of the acquired data (paragraphs 0007, 0097, 0099, 0103 of Gupta).

To claim 16, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach wherein the plurality of faces are generated from a triangulation operation of the plurality of vertices, wherein the plurality of faces are generated from the 

To claim 17, Gupta, Xiong and Lavi teach claim 16.
Gupta, Xiong and Lavi teach wherein at least one of the one or more face color attribute parameters is a triangular interpolation among bounding vertex attribute parameters (paragraphs 0076, 0091 of Gupta).

To claim 18, Gupta, Xiong and Lavi teach claim 12.
Gupta, Xiong and Lavi teach wherein the fractional order is a rational number or an irrational number associated with one or more linear and/or non-linear dynamic response of the heart (paragraphs 0069-0070, 0077, 0089, 0097, 0108-0109, 0111 of Gupta).

To claim 20, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach wherein the parameters associated with generated phase space model are associated with geometric properties of the generated one or more phase space models, wherein the parameters associated with generated phase space model are associated with geometric properties of the generated one or more phase space models selected from the group consisting of volume, number of distinct bodies, and color gradient (paragraphs 0004, 0008, 0010, 0091-0093, 0099-0101, 0104-0106, 0113 of Gupta).

To claim 21, Gupta, Xiong and Lavi teach claim 1.


To claim 22, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach further comprising: extracting a first set of morphologic features of the generated phase space model, wherein the first set of extracted morphologic features include parameters selected from the group consisting of a 3D volume value, a void volume value, a surface area value, a principal curvature direction value, and a Betti number value (paragraph 0008 of Gupta).

To claim 23, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach further comprising: dividing the generated phase space model into a plurality of segments each comprising non-overlapping portions of the generated phase space model; and extracting a set of morphologic features of each of the plurality of segments, wherein the second set of extracted morphologic features includes parameters selected from the group consisting of a 3D volume value, a void volume value, a surface area value, a principal curvature direction value, and a Betti number value (paragraph 0010 of Gupta), wherein the plurality of segments comprise a number of segments selected from the group consisting of 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 (paragraph 0012 of Gupta).

To claim 24, Gupta, Xiong and Lavi teach claim 1.
.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2017/221221) in view of Xiong et al. (“Myocardial Perfusion Analysis in Cardiac Computed Tomography Angiographic Images at Rest”), Lavi et al. (US2015/0335304) and Barnhill et al. (US5769074).
To claim 4, Gupta, Xiong and Lavi teach claim 3.
Gupta, Xiong and Lavi teach wherein the contour data set is generated by: sweeping, via the one or more processors, a moving window associated with the trained nonlinear classifier on a pixel-by-pixel basis over, at least a portion of, a given tomographic image; and combining, for a given pixel of the tomographic image, outputs of the swept moving window (abstract, paragraph 0119 of Gupta; abstract and sections 1-2.2 of Xiong), but Gupta, Xiong and Lavi do not expressly disclose trained neural network-based nonlinear classifier.
.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2017/221221) in view of Xiong et al. (“Myocardial Perfusion Analysis in Cardiac Computed Tomography Angiographic Images at Rest”), Lavi et al. (US2015/0335304) and Thomas et al. (US2015/0250450).
To claim 8, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach wherein the tomographic images are generated by: generating a plurality of images corresponding to a plurality of orientation of the generated phase space model (obvious in 3D imaging model), but Gupta, Xiong and Lavi do not expressly disclose wherein the image are generated at a first image resolution; converting the plurality of images to a second image resolution, wherein the second image resolution is different from the first image resolution.
	Thomas teach generating a plurality of images corresponding to a plurality of orientation of the generated phase space model (paragraph 0010), wherein the image are generated at a first image resolution; converting the plurality of images to a second image resolution, wherein the second image resolution is different from the first image resolution (paragraph 0033), which .


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2017/221221) in view of Xiong et al. (“Myocardial Perfusion Analysis in Cardiac Computed Tomography Angiographic Images at Rest”), Lavi et al. (US2015/0335304) and Hawkins et al. (US6310968).
To claim 19, Gupta, Xiong and Lavi teach claim 1.
Gupta, Xiong and Lavi teach removing, by the one or more processors, a baseline wandering trend from the acquired data prior to generating the phase space model (paragraphs 0059-0063 of Gupta, as applicant admitted prior art), performing a model-derived reconstruction operation of the acquired data to generate the low-energy subspace parameters, wherein the low-energy subsets of plurality of basis functions and coefficients are selected from the group consisting of: about 1% of plurality of basis functions and coefficients associated with low energy frequency subspace; about 5% of plurality of basis functions and coefficients associated with low energy frequency subspace; about 10% of plurality of basis functions and coefficients associated with low energy frequency subspace; about 15% of plurality of basis functions and coefficients associated with low energy frequency subspace; about 20% of plurality of basis functions and coefficients associated with low energy frequency subspace; and about 25% of plurality of basis functions and coefficients associated with low energy frequency subspace, and wherein the model-derived reconstruction operation generates over 100 basis functions and coefficients for a 
	Hawkins teach a method of maximum likelihood expectation maximization image reconstruction for use in connection with a diagnostic imaging apparatus, the low-energy subspace parameters comprising a plurality of basis functions and coefficients, wherein the low-energy subspace parameters consist of low-energy subsets of plurality of basis functions and coefficients (column 8 lines 1-62), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Gupta, Xiong and Lavi, in order to implement reconstruction of energy distribution in image processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 31, 2021